Citation Nr: 0701303	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-06 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits due to incarceration was proper.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission






INTRODUCTION

The veteran served on active duty from October 1971 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of Department of 
Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas, 
which notified the veteran of a reduction in compensation 
benefits to 1/2 of 10 percent due to his incarceration.

In his August 2004 notice of disagreement, the veteran 
advised that the entire 10 percent of disability compensation 
should be apportioned to his ex-spouse and his children on 
the basis of his 1997 divorce decree.  The RO, in a March 
2005 special apportionment decision, denied the veteran's 
claim for apportionment for his ex-wife.  A notice of 
disagreement is not of record; thus, the Board does not have 
jurisdiction of the apportionment issue.


FINDINGS OF FACT

1. The veteran was to be incarcerated from January 2004 until 
approximately October 2006 for conviction of a felony.

2. The veteran has two service-connected disabilities with a 
total combined rating of 10 percent.


CONCLUSION OF LAW

The reduction of the veteran's disability compensation to 1/2 
of 10 percent due to incarceration for a felony conviction 
was proper.  38 U.S.C.A. §§ 1114, 5107, 5313 (West 2002); 38 
C.F.R. §§ 3.103, 3.665 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 26, 2004, the veteran was incarcerated until on or 
about October 2, 2006.  In a letter dated in July 2004, the 
RO notified the veteran that VA would reduce his compensation 
by 1/2 of ten percent effective March 27, 2004, the 61st day of 
his incarceration, under 38 C.F.R. § 3.665.

38 C.F.R. § 3.665 controls the compensation of incarcerated 
beneficiaries of VA benefits.  It provides that any person 
incarcerated in a Federal, State, or local penal institution 
in excess of 60 days for conviction of a felony will not 
receive compensation in excess of specified amounts.  See 38 
C.F.R. § 3.665(a).  If a veteran is rated 20 percent disabled 
or more, then the veteran will receive compensation payable 
under 38 U.S.C.A. § 1114(a), or the equivalent of a 10 
percent rating.  See 38 C.F.R. § 3.665(d)(1).  If the veteran 
is rated at less than 20 percent, then the veteran will 
receive one-half the rate of compensation payable under 38 
U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(d)(2).

38 C.F.R. § 3.655 was amended during the pendency of this 
appeal.  See 68 Fed. Reg. 34,542 (June 10, 2003).  Those 
amendments concern the reduction of benefits for fugitive 
felons and therefore have no relevance in this case.

The Board observes that 38 C.F.R. § 3.665, in pertinent part, 
reads that any person incarcerated in a Federal, State or 
local penal institution in excess of 60 days for conviction 
of a felony will not be paid compensation in excess of the 
amount of 1/2 of 10 percent if disability compensation is below 
20 percent beginning on the 61st day of incarceration. The 
regulation also stated that VA will notify both the veteran 
and dependents of their rights to apportionment.  In this 
instance, the RO notified both the veteran and his veteran's 
ex-spouse of these rights in December 2004 letters.  The 
veteran argued that under his divorce decree, all of his 
disability compensation is to be paid to his ex-wife and 
children and thus it should not be reduced but apportioned to 
them.  Apportionment is a separate issue.  The veteran's ex-
spouse did not respond with a request for apportionment or 
any evidence to support such a claim.  The RO adjudicated and 
denied the veteran's apportionment claim; however, it has not 
been appealed.  Therefore, the Board does not have 
jurisdiction of the apportionment issue.

As a final matter, the Board has considered whether it has a 
duty to assist with further development of the claim. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 
Under the circumstances presented in this case, however, it 
is not the factual evidence that is dispositive of the 
present appeal, but rather the application of the law and 
regulations to the undisputed facts. In such cases, it has 
been held that the duty to assist is not applicable. See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (regarding 
entitlement to recognition as surviving spouse for purposes 
of reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify are implicated 
when question is limited to interpretation and application of 
a statute).

Therefore, the Board finds that 38 C.F.R. § 3.665 governs the 
veteran's receipt of benefits during his period of 
incarceration. Under that provision, a reduction to 1/2 of 10 
percent rating is warranted.


ORDER

Reduction of the veteran's benefits to 1/2 of 10 percent due to 
his incarceration was proper.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


